United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1093
Issued: October 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 10, 2014 appellant, through her representative, filed a timely appeal from the
February 10, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 10 percent impairment of her left arm.
FACTUAL HISTORY
On September 14, 2009 appellant, then a 38-year-old mail handler, sustained a traumatic
injury in the performance of duty while pushing a wire cage. OWCP accepted her claim for left
wrist sprain. It later expanded its acceptance to include a tear of the triangular fibrocartilage
complex (TFCC) and other joint derangement of the left wrist.
1

5 U.S.C. § 8101 et seq.

On January 19, 2010 appellant underwent a left wrist ulnar shortening osteopathy and
arthroscopy with partial synovectomy.
In 2013 she filed a schedule award claim. On March 11, 2013 Dr. Stuart J. Goodman, a
Board-certified neurologist, evaluated her impairment under the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009). He found a moderate
functional history under Table 15-7, page 406, a moderate physical examination under Table
15-8, page 408, and moderate clinical studies under Table 15-9, page 410. Referring to Table
15-10, page 412, “Methodology for Determining the Grade in an Impairment Class,”
Dr. Goodman found that appellant had a class 3 or severe impairment of 28 percent, or two
percent less than the default impairment value for that class.
Dr. Arnold T. Berman, an OWCP medical adviser, reviewed the impairment evaluation
on April 23, 2013 and noted that Dr. Goodman did not make a calculation based upon a
diagnosis. Instead, he immediately went to the adjustment grids, which cannot be used until an
initial diagnosis-based estimate is made. Using Table 15-3, page 396, Dr. Berman observed that
the default impairment value for a documented TFCC injury was eight percent of the upper
extremity, mild impairment. As to the adjustment grids, the medical adviser agreed with
Dr. Goodman that appellant had a moderate functional history (symptoms with normal
activities), a moderate physical examination (moderate decrease in range of motion), and
moderate clinical studies (confirming the diagnosis and moderate pathology). These adjustment
factors increased the default impairment value of eight percent to 10 percent under Table 15-3,
page 396.
On June 5, 2013 OWCP issued a schedule award for a 10 percent impairment of the left
upper extremity. The period of the award ran for 31.2 weeks.
On February 10, 2014 an OWCP hearing representative affirmed, finding that the weight
of the medical evidence rested with the rating performed by Dr. Berman.
LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
compensation payable to injured employees who sustain permanent impairment from the loss, or
loss of use, of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage of loss shall be determined. The method used in making
such a determination is a matter that rests within the sound discretion of OWCP.4
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

2

standard for evaluating schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.6
ANALYSIS
Diagnosis-based impairment is the primary method of evaluation for the upper
extremities. The first step is to choose the diagnosis that is most applicable for the region being
assessed. Selection of the optimal diagnosis requires judgment and experience. If more than one
diagnosis can be used, the highest causally related impairment rating should be used; this will
generally be the more specific diagnosis. Typically, one diagnosis will adequately characterize
the impairment and its impact on activities of daily living.7
Specific criteria for that diagnosis determine which class of impairment is appropriate:
no objective problem, mild problem, moderate problem, severe problem, or very severe problem
approaching total function loss. The A.M.A., Guides assigns a default impairment rating for
each diagnosis by class. This default rating may be slightly adjusted using such factors as
functional history, physical examination and clinical studies.8
Dr. Berman, OWCP’s medical adviser, correctly noted that Dr. Goodman, the evaluating
neurologist, did not accomplish the first step in the process: he did not identify the applicable
diagnosis or locate its default impairment rating under Table 15-3, the Wrist Regional Grid.
OWCP accepted appellant’s claim for left wrist sprain, tear of the left TFCC, and other joint
derangement. Appellant’s impairment could be rated under the diagnosis of left wrist
sprain/strain, but the highest rating she could receive for that diagnosis is two percent of the
upper extremity.9 TFCC offers a higher default impairment rating of eight percent and is an
accurate diagnosis of the accepted condition. The Board finds that this is the most appropriate
diagnosis upon which to rate appellant’s impairment.
Dr. Berman agreed with Dr. Goodman that all of the adjustment factors -- functional
history, physical examination, and clinical studies -- were moderate and would adjust the default
impairment rating slightly higher. As a matter of procedure, however, the Board notes that, if a
particular adjustment factor has already been used to determine the impairment class under the
regional grid, it may not be used again to adjust the default impairment value.10 Here, clinical
studies documenting appellant’s TFCC injury were used to place her TFCC impairment in the
class 1 or mild category, which has a default impairment rating of eight percent. Clinical studies
cannot be used again, therefore, to adjust this default rating higher or lower. Nonetheless,
5

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
7

A.M.A., Guides 387, 389 (6th ed. 2009).

8

Id. at 497.

9

Id. at 395.

10

Id. at 411 (Method, 2.b).

3

moderate functional history and physical findings both move the default rating slightly higher to
10 percent under Table 15-3, page 396. A 10 percent impairment of the upper extremity is the
highest impairment rating for a TFCC tear.
Accordingly, the Board finds that appellant has no more than a 10 percent impairment of
her left arm. The Board will affirm OWCP’s February 10, 2014 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a 10 percent impairment of her left upper
extremity, for which she has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

